                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JACOB WILSON, et al., individually and            :
on behalf of all other similarly situated         :
individuals,                                      :
       Plaintiffs                                 :           No. 4:17-cv-00915-YK
                                                  :
               v.                                 :           (Judge Kane)
                                                  :
WINGS OVER HAPPY VALLY MDF,                       :
LLC d/b/a WINGS OVER HAPPY                        :
VALLEY, et al.,                                   :
     Defendants                                   :

                                             ORDER

       AND NOW, on this 21st day of February 2020, upon consideration of Plaintiffs’ motion

to certify a class pursuant to Federal Rule of Civil Procedure 23 (Doc. No. 47) and motion to

conditionally certify a collective class (Doc. No. 48), and in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

       1.    Plaintiffs’ motion to certify a class pursuant to Federal Rule of Civil Procedure 23
            (Doc. No. 47) is DENIED;

       2. Plaintiffs’ motion to conditionally certify a collective class (Doc. No. 48) is
          GRANTED. The following collective class will be permitted notice and an
          opportunity to opt in to this action:

                    All individuals who worked for Defendants as delivery drivers between May
                    24, 2014 and February 28, 2017;

       3. Within ten (10) days of the date of this Order, Defendants will produce to Plaintiffs a
          list, in electronic and importable format, of all persons employed by Defendants as
          delivery drivers who are covered by the approved class definition above. This list
          shall include names, job titles, addresses, email addresses, telephone numbers, dates
          of employment, dates of birth, and the last four digits of the employees’ Social
          Security numbers;

       4. Plaintiffs will file a separate motion for approval of form of notice within seven (7)
          days of the date of this Order. The parties are directed to meet and confer regarding
          the form of notice;
       5. The Clerk of Court is directed to amend the caption of this case to reflect that Jacob
          Wilson is no longer a plaintiff in this case. 1


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania




1
 Plaintiffs’ motion for leave to file an amended complaint (Doc. No. 24) and first amended
complaint (Doc. No. 24-2) removed Jacob Wilson as a plaintiff. Pursuant to the first amended
complaint, the named plaintiffs in this case are Ty Carts, Lewis Grove, Colin Kreiger, and
Branden Ronald. (Id.)
                                                2
